DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments directed the 101 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below. 
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: “a range” in the identification step is improper as there is a previous recitation.  Appropriate correction is required.
Examiner’s note: For the purposes of examination, “a range” will be interpreted as “the range” that is present in the preceding limitations.

Claim 9 is objected to because of the following informalities: “a range” in the identification step is improper as there is a previous recitation.  Appropriate correction is required.
Examiner’s note: For the purposes of examination, “a range” will be interpreted as “the range” that is present in the preceding limitations.

Claim 12 objected to because of the following informalities: it is a duplicate of claim 10.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: “a range” in the identification step is improper as there is a previous recitation.  Appropriate correction is required.
Examiner’s note: For the purposes of examination, “a range” will be interpreted as “the range” that is present in the preceding limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9 and 18 recite the limitation “wherein each of the content items that is evaluated is associated with a content rule that defines a range of appropriate states of the digital signage display device for which display of the corresponding content item is appropriate"," wherein evaluating a particular content item comprises determining whether the range of appropriate states for the particular content item encompasses the updated simulated state of the digital signage display device;"," identifying, from amongst the plurality of content items, a validated content item that is associated with a content rule that defines a range of appropriate states that encompasses the updated simulated state of the digital signage display device; and" as recited in the amended claims. Applicant did not recite any paragraphs for support of the amendment and after reviewing the specification, adequate support could not be found. Since support for the amended limitation could not be found, the amended limitation is different in scope than the disclosed invention at the time of filing, thus the amended limitation is new matter.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to an abstract idea without significantly more. The claims recite, under the broadest reasonable interpretation, simulating content variations within a digital signage application. This judicial exception is not integrated into a practical application because the claim lacks additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do not improve the functioning of a computer or any other technology and the judicial exception is not used by a particular machine.

Step 1: Claims 1-8 are directed to a method, which is a process, which is a statutory category of invention. Claims 9-17 are directed to a computer program product containing a non-transitory computer readable medium, which is a manufacture, which is a statutory category of invention. Claims 18-20 are directed to a system, and therefore is directed to a machine, which is a statutory category of invention. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9, and 18 are directed to the abstract idea of determining content to display based on simulation. The limitation of " responsive to receiving the updated value from the remote data server evaluating each one of a plurality of content items," is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " wherein each of the content items that is evaluated is associated with a content rule that defines a range of appropriate states of the digital signage display device for which display of the corresponding content item is appropriate" is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " wherein evaluating a particular content item comprises determining whether the range of appropriate states for the particular content item encompasses the updated simulated state of the digital signage display device;" is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Additionally, the limitation of " identifying, from amongst the plurality of content items, a validated content item that is associated with a content rule that defines a range of appropriate states that encompasses the updated simulated state of the digital signage display device; and" is a process that, under its broadest reasonable interpretation, concepts performed in the human mind, including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper. Using a computer to receive, process, and display the data resulting from this kind of method of mental analysis merely implements the abstract idea in the manner of "apply it" and does not provide "something more" to make the claimed invention patent eligible. That is, other than reciting a computing system including a processor and memory configured to perform operations the steps of the claim, nothing in the claim elements precludes the step from practically being performed in the mind. Thus, the claims are directed to the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1 and 9 are directed to methods performed by a "computing device", “memory device”, “simulation UI” or "computer program product," that performs the steps of the abstract idea. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. Claim 18 recites such additional elements as a processor and non-transitory machine readable medium that perform the steps of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. The additional element, of a processor is recited at a high level of generality. The additional element does not impose any meaningful limits on practicing the abstract ideas. The limitations “providing a simulation computing device that includes (i) a simulation UI generated by a digital signage simulation application executing on the simulation computing device, and (ii) a memory device having stored therein a device parameters store;” and “rendering, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state”, does not integrate the judicial exception into a practical application because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2016.05(f)) The limitation “accessing, from the device parameters store, an initial value for a device parameter that at least partially defines an initial simulated state of a digital signage display device; receiving an updated value for the device parameter that at least partially defines an updated simulated state of the digital signage display device, wherein the updated value is received by the simulation computing device from a remote data server via a network connection;” is insignificant pre-solution activity. MPEP 2106.05(g) This limitation amounts to necessary data gathering akin to obtaining information about transactions using the Internet to verify credit card transactions; the obtained information is then used to ensure an accurate initial state of display device and pulled from a remote data server over the internet. (MPEP 2106.05(g)) Regarding dependent claim 6, the limitation of “the remote data server is a weather server", both in combination and alone, does not integrate the judicial exception into a practical application. The limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) Regarding dependent claims 8, 17 and 20, the limitation of “wherein the validated content is rendered on a display device other than the digital signage display device", both in combination and alone, does not integrate the judicial exception into a practical application. This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. There is no improvement to the computer running the application or the display device. The claims, as a whole, do not integrate the tentative abstract idea into a practical application.
Step 2B: Claims 1, 9 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claims 1 and 9 are directed to methods performed by a "computing device", “memory device”, “simulation UI” or "computer program product," that performs the steps of the abstract idea. The system is recited at a high level of generality within the claim, such that it amounts to no more than mere instructions to apply the execution using a generic computing system. Claim 18 recites such additional elements as a processor and non-transitory machine readable medium that perform the steps of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. The additional element, of a processor is recited at a high level of generality. The additional element does not impose any meaningful limits on practicing the abstract ideas. The limitations “providing a simulation computing device that includes (i) a simulation UI generated by a digital signage simulation application executing on the simulation computing device, and (ii) a memory device having stored therein a device parameters store;” and “rendering, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state”, do not amount to significantly more because it is mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2016.05(f)) The limitation “accessing, from the device parameters store, an initial value for a device parameter that at least partially defines an initial simulated state of a digital signage display device; receiving an updated value for the device parameter that at least partially defines an updated simulated state of the digital signage display device, wherein the updated value is received by the simulation computing device from a remote data server via a network connection;” is insignificant pre-solution activity. MPEP 2106.05(g) This limitation amounts to necessary data gathering akin to obtaining information about transactions using the Internet to verify credit card transactions; the obtained information is then used to ensure an accurate initial state of display device and pulled from a remote data server over the internet. (MPEP 2106.05(g)) Regarding dependent claim 6, 10 and 12, the limitation of “the remote data server is a weather server", both in combination and alone, does not amount to significantly more. The limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(h) Regarding dependent claims 8, 17 and 20, the limitation of “wherein the validated content is rendered on a display device other than the digital signage display device", both in combination and alone, does not amount to significantly more. This limitation is generally linking the use of the judicial exception to a particular technological environment or field of use. Generic computer features, such as "computer" or "computer program product," do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 2, is directed to detecting a change, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 3 and 14 are directed to changing a simulation state, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind including an observation, evaluation, judgment, opinion, or with the aid of pencil and paper, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 4, 5, 15, 16 and 19 are directed to the content of the simulation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as recommending adding an addition pin to a component, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claims 7 and 13 are directed to validating parameters, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as recommending adding an addition pin to a component, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Dependent claim 11 is directed to the content of the simulation, which further narrows the abstract idea of "Mental Processes" including concepts performed in the human mind or with the aid of pencil and paper, such as recommending adding an addition pin to a component, because the claim, other than the language of "computer implemented method," "computing device," or "computer program product," does not preclude the limitation from being performed in the human mind.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa et al. USPN 9,449,254 (hereinafter “Antipa”), in view of Capt et al. USPPN 2014/0101531 (hereinafter “Capt”).
Regarding claim 1, Antipa teaches A computer-implemented method to simulate rendering of digital signage content variations within a digital signage simulation application, the method comprising: (Figures 2, 6-8, Column 3 Lines 54-67, Column 7 Lines 51-55, Column 20 Lines 20-26, Column 21 lines 25-55, Column 22 Lines 43-53, Content is simulated and rendered on the digital signage)
providing a simulation computing device that includes (i) a simulation UI generated by a digital signage simulation application executing on the simulation computing device, and (ii) a memory device having stored therein a device parameters store; (Figures 2, 6-8, Column 3 Lines 54-67, Column 7 Lines 51-55, Column 8 Lines 23-37, Column 20 Lines 20-26, Column 21 lines 25-55, Column 22 Lines 43-53, Column 23 Lines 38-42, a processor and memory are used to create the user interface displayed on the digital signage device)
accessing, from the device parameters store, an initial value for a device parameter that at least partially defines an initial simulated state of a digital signage display device; (Figures 6-8 , Column 21 Lines 26-67, Column 23 Lines 38-42, the initial parameters are pulled from memory and displayed)
receiving an updated value for the device parameter that at least partially defines an updated simulated state of the digital signage display device, wherein the updated value is received by the simulation computing device from a remote data server via a network connection; (Column 6 Lines 14-36, Column 7 lines 1-58, Column 9 Lines 43-67, Column 10 Lines 31-67, After receiving an image of the customer, the digital signage device connects to a remote sever to retrieve updated content and displays it on the screen)
wherein each of the content items that is evaluated is associated with a content rule that defines a range of appropriate states of the digital signage display device for which display of the corresponding content item is appropriate (Column 6 Lines 14-36, Column 7 lines 1-67, content items that match the image taken are displayed, the items are within the range of matching to complementary)
wherein evaluating a particular content item comprises determining whether the range of appropriate states for the particular content item encompasses the updated simulated state of the digital signage display device; identifying, from amongst the plurality of content items, a validated content item that is associated with a content rule that defines a range of appropriate states that encompasses the updated state of the digital signage display device; and (Column 6 Lines 14-36, Column 7 lines 1-67, the matching or complementary item is evaluated to ensure the changed color matches what the customer is wearing)
rendering, in the simulation UI generated by the digital signage simulation application executing on the simulation computing device, the validated content item, wherein the simulation computing device simulates an appearance of the digital signage display device when in the updated simulated state (Column 6 Lines 14-36, Column 7 lines 1-67, the matching or complementary item is displayed)
Antipa does not explicitly teach wherein the one or more device parameters define a simulated state of a digital signage display device; and
	Capt teaches responsive to receiving the updated value from the remote data server evaluating each one of a plurality of content items, ([0023]-[0024], [0026], [0028], [0030]-[0031], [0034], [0036], [0038], [0040]-[0045], as location is changed, the content is refreshed based on the location by content for the location; Figure 1,[0002], [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], The images of the website are provided to the user from the remote web server over the network including the internet, and based on the location of the user)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Antipa with Capt as the references deal with rendering content to a user, in order to implement a system that takes into account updated values to change a rendering and a simulation state of the digital signage. Capt would modify Antipa by taking into account all data received remotely by the system. The benefit of doing so is personalized content can be displayed to the user based on the information received. (Capt [0012])

Regarding claim 2, the combination of Antipa and Capt teaches the limitations of claim 1. Antipa does not explicitly teach wherein the plurality of content items are evaluated further responsive to detecting that the updated value received from the remote data server is different from the initial value accessed from the device parameters store.
Capt teaches wherein the plurality of content items are evaluated further responsive to detecting that the updated value received from the remote data server is different from the initial value accessed from the device parameters store. ([0024], [0031], [0034]-[0036], [0038], [0040]-[0045], The simulation application detects the adjustments made by the author, as well as changes in the segments and displays personalized content)

Regarding claim 3, the combination of Antipa and Capt teaches the limitations of claim 1. Antipa teaches wherein changing the initial value to the updated value changes a simulated state of the digital signage display device from the initial simulated state to the updated simulated state. (Column 6 Lines 14-36, Column 7 lines 1-67, the device changes from the campaign to the personalized content based on the image of the user)

Regarding claim 4, the combination of Antip and Capt teaches the limitations of claim 1. Antipa does not explicitly teach wherein the content rule of the one or more content rules is associated with the validated content item specifies a geolocation of the digital signage display device.
Capt teaches wherein the content rule of the one or more content rules is associated with the validated content item specifies a geolocation of the digital signage display device. (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown, and location is stored in the segments for determining what content to display)

Regarding claim 5, the combination of Antipa and Capt teaches the limitations of claim 1. Antipa teaches wherein the content rule associated with the validated content item is independent of a geolocation of the digital signage display device. (Figure 6 and 7, Column 7 Lines 27-58, Column 20 Lines 8-26, Column 21 Lines 26-37, a camera determines what clothing a shopper is wearing and displays content based on the clothing)

Regarding claim 7, the combination of Antipa and Capt teaches the limitations of claim 1. Antipa does not explicitly teach wherein evaluating the particular content item comprises determining whether the device parameter satisfies a plurality of content rules associated with the particular content item.
Capt teaches wherein evaluating the particular content item comprises determining whether the device parameter satisfies a plurality of content rules associated with the particular content item. ([0030]- [0031], [0034]-[0036], [0038], [0040]-[0045], the location and season are used to determine if a content item should be displayed)

Regarding claim 8, the combination of Antipa and Capt teaches the limitations of claim 1. Antipa teaches wherein the validated content item is rendered on a display device other than the digital signage display device, and wherein the display device is connected to the simulation computing device. (Column 9 Lines 43-60, Column 10 Lines 31-63, Displays in the store other than digital signage device are used to display the content, alternatively displays connected by LAN or wireless devices may be used as well.)

In regards to claim 9, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 11, the combination of Antipa and Capt teaches the limitations of claim 9. Capt teaches plurality of content items are evaluated further responsive to detecting that the updated value received from the remote data server is different from the initial value accessed from the device parameters store. ([0024], [0030]-[0031], [0034]-[0036], [0038], [0040]-[0046], simulation system UI detects a change in the segment with each refresh; and, the location and season are used to determine if a content item should be displayed)

In regards to claim 13, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 14, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 15, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 16, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 17, it is the computer readable embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 18, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. The additional computer components are taught by Column 9 of Antipa.

Regarding claim 19, the combination of Antipa and Capt teaches the limitations of claim 18. Antipa teaches and a second content rule that is independent of the geolocation of the digital signage display device (Figure 6 and 7, Column 7 Lines 27-58, Column 20 Lines 8-26, Column 21 Lines 26-37, a camera determines what clothing a shopper is wearing and displays content based on the clothing)
Antipa does not explicitly teach wherein the validated content item is associated with a first content rule that specifies a geolocation of the digital signage display device
Capt teaches wherein the validated content item is associated with a first content rule that specifies a geolocation of the digital signage display device (Figures 2-4, [0024], [0031], [0034]-[0036], [0038], [0040]-[0045], Images of the simulation profiles main screen with the location box are shown, and location is stored in the segments for determining what content to display)

In regards to claim 20, it is the system embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8. 

Claims 6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Antipa, in view of Capt, and in further view of Choi et al. USPPN 2008/0104030 (hereinafter Choi).

Regarding claim 6, the combination of Antipa and Capt teaches the limitations of claim 18. Antipa teaches a location of the digital signage display device (Column 5 Lines 60-67, the digital signage device is associated with a location in the store)
The combination of Antipa and Capt does not explicitly teach wherein the remote data server is a weather server, the device parameter is a weather condition parameter, and the updated value defines at least one of a current weather condition or a forecasted weather condition associated with a location of the … device when the updated value is received from the remote data server. 
Choi teaches wherein the remote data server is a weather server, the device parameter is a weather condition parameter, and the updated value defines at least one of a current weather condition or a forecasted weather condition associated with a location of the … device when the updated value is received from the remote data server. ([0030] a weather server provides a personalization server with current weather at the users location; the weather server can be located remotely)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Antipa and Capt with Choi as the references deal with rendering content to a user, in order to implement a system that displays weather conditions to the user. Choi would modify Antipa and Choi by taking into account weather data from a remote server. The benefit of doing so is it is possible to satisfy users' potential needs and provide customized advertisements based on such users' needs by providing relevant recommendation information to the users based on the users' situation information. (Choi Abstract)
In regards to claim 10, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 12, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alvarez et al. USPPN 2017/0091850: Also teaches a display in a retail store that determines content to display based on content rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147